Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 6, 2017

                                       No. 04-17-00795-CR

                                     Jerrod Maurice YOUNG,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR8369W
                        The Honorable Joey Contreras, Judge Presiding


                                          ORDER
        The trial court clerk has forwarded appellant’s notice of appeal, which appellant dated
November 21, 2017. The notice of appeal states appellant’s conviction was imposed on August
2, 2017, which is more than 30 days before November 21, 2017. The trial court clerk also
forwarded an uncertified copy of the trial court’s certification of defendant’s right of appeal. The
certification states this is a plea-bargain case, and the defendant has NO right of appeal.

        We therefore ORDER the trial court clerk to file, within ten days of the date of this order,
a clerk’s record containing the following documents:

1.       All pre-trial motions and the orders on those motions, if any;

2.       all documents relating to the defendant’s plea bargain, including the court’s
         admonishments, the defendant’s waiver and consent to stipulation of testimony, and
         any other stipulations;

3.       the judgment;

4.       all post-judgment motions and the orders on those motions, if any;

5.       the notice(s) of appeal;

6.       the trial court’s certification of defendant’s right of appeal;
7.       the criminal docket sheet; and

8.       the bill of costs.

        All other appellate deadlines are suspended pending further order of this court. The clerk
of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter’s record in this appeal.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court